Citation Nr: 1029254	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a stomach 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2009, at which time it was remanded to 
the VARO in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The primary purpose of such 
remand was to permit the AMC to inform the Veteran of the correct 
legal standard as to the new and material evidence required to 
reopen his previously denied claim.  On remand, the RO in 
Nashville, Tennessee, wrote to the Veteran in June 2009 to advise 
him of the legal standard for new and material evidence 
applicable to his 1996 claim to reopen.  Upon completion of the 
items requested on remand, the AMC has since returned the case to 
the Board for final review.  


FINDINGS OF FACT

1.  By its decision of August 1987, the RO most recently denied 
entitlement of the Veteran to service connection for a stomach 
disorder on the basis that such disorder had preexisted service 
and had not been aggravated by service and the Veteran did not 
appeal

2.  In January 1996, the Veteran filed a claim to reopen for 
service connection for a stomach disorder.  

3.  Since entry of the RO's decision in August 1987, the evidence 
added to the record was not previously before VA decision makers 
and, that notwithstanding, it does not bear directly and 
substantially upon the specific matter under consideration, it is 
cumulative of previously submitted materials, and by itself or in 
combination with evidence previously assembled it is not so 
significant that it must be considered in order to decide fairly 
the merits of the claim to reopen for service connection for a 
stomach disorder.  


CONCLUSIONS OF LAW

1.  The RO's decision of August 1987, denying service connection 
for a stomach disorder is final.  38 U.S.C. 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently 38 U.S.C.A. 
§ 7105(c) (West 2002)] 38 C.F.R. § 3.104, 20.302, 20.1103 (2009)

2.  New and material evidence has not been received to reopen the 
Veteran's claim for service connection for a stomach disorder, as 
most recently denied in August 1987.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in November 
2005, and previously in April 2009, and on one or more previous 
occasions.  All of the actions previously sought by the Board 
through its prior development requests appear to have been 
completed in full as directed, and neither the Veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist obligations have been satisfied. See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. § 3.159 (2009).  

The notification obligation in this case was accomplished by way 
of letters from VA to the Veteran, dated in March, June, and July 
2006, as well as February and October 2008, and June 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

That notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
complete notice under 38 U.S.C.A. § 5103 was provided at a point 
in time subsequent to the RO's May 2005 denial of the Veteran's 
claim to reopen, in contravention of Pelegrini.  However, the 
record demonstrates that complete notice was provided through the 
VA's June 2009 letter, followed by the issuance of the 
supplemental statement of the case in May 2010.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant claims adjudication 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  On that basis, the Board cannot conclude 
that any defect in the timing of the notice provided affected the 
essential fairness of the adjudication, with resulting prejudice 
to the Veteran.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO, AMC, or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the either duty has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duties to notify and duty to 
assist have been satisfied and will proceed to the merits of the 
Veteran's appeal.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been finally disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire record.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted prior to August 29, 2001, as is the case 
here based on the claim to reopen filed in 1996, the definition 
of new and material evidence is as follows:  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to decide fairly the merits of the claim. 38 C.F.R. § 
3.156(a) (2001). (This definition has been modified, but the 
modification applies only to claims filed on or after August 29, 
2001; the current claim to reopen was filed prior to that date.  
See 66 Fed. Reg. 45620 (2001)). 

The United States Court of Appeals for the Federal Circuit has 
held that, according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had not 
been previously presented to the Board.  See Anglin v. West, 203 
F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Generally, service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting injury 
suffered or disease contracted within the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  For 
certain chronic disorders, such as a peptic ulcer (gastric or 
duodenal), service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for a stomach or gastrointestinal disorder, 
then claimed as duodenal ulcer disease, was denied initially by 
RO action in December 1971 and the Veteran was advised of such 
action and of his appellate rights later in the same month.  Such 
denial was based on the RO's finding that the claimed disorder 
preexisted service and was not aggravated thereby.  No appeal of 
the aforementioned decision was received within the time limits 
prescribed by law, thereby rendering the December 1971 decision 
final.  38 U.S.C. 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1971); currently 38 U.S.C.A. § 7105(c) (West 2002), 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Veteran thereafter filed a claim to reopen for a stomach 
disorder and the claim was denied by RO action in August 1987 as 
the RO again determined that the claimed disability had 
preexisted service and had not been aggravated by service.  
Notice of the denial was furnished to the Veteran in August 1987, 
he did not appeal, and the decision became final.  38 U.S.C. 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); 
currently 38 U.S.C.A. § 7105(c) (West 2002)] 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009)

Given the finality of the most recent denial in August 1987, the 
question at this juncture is whether new and material evidence 
has been received to reopen the previously denied claim.  This 
entails a review of the evidence received at the time of entry of 
the most recent final decision and thereafter.

At the time of the RO's decision in August 1987 service treatment 
records reflected a showing of a duodenal ulcer, which an 
inservice Medical Board determined had existed prior to 
enlistment and had not been aggravated by service.  Records of 
private medical care in January 1987 also set forth a history of 
a stomach ulcer and there was a report of a VA medical 
examination in July 1987 identifying a deformity of the duodenal 
bulb consistent with previous peptic ulcer disease, as well as a 
hiatal hernia.  

Since entry of the RO's August 1987 VA has received the Veteran's 
January 1996 claim to reopen for service connection for a stomach 
or gastrointestinal disorder, in addition to a variety of VA and 
non-VA treatment records showing the postservice presence of 
peptic ulcer disease and its residuals, as well as records from 
the Social Security Administration, including those indicating 
that disability benefits had been awarded in part on the basis of 
peptic ulcer disease.  

The post-August 1987 evidence indicates that emergency room 
and/or hospital care was required in August 1975 and March 1977 
for peptic ulcer disease, and again in September 1996 for 
atypical chest pain secondary to gastroesophageal reflux disease 
with gastritis.  By an upper gastrointestinal series during the 
September 1996 hospitalization, the existence of prior gastric 
surgery involving a partial gastrectomy with Billroth II 
anastomosis was shown.  Outpatient records reflect a September 
1992 entry indicating a clinical assessment of gastritis 
secondary to peptic ulcer disease, and a February 2005 entry 
noting by way of medical history that a partial gastrectomy had 
been accomplished during the 1980s.  

Evidence received by VA since entry of the August 1987 denial is 
"new" in that it was not previously before VA decision makers.  
However, the evidence submitted subsequent to August 1987 is 
cumulative of that previously of record in that it only shows the 
continued postservice presence of the Veteran's stomach disorder.  
The newly received evidence in no way disputes the prior finding 
of preexistence of the claimed stomach disorder or denotes an 
increase in severity beyond normal progression of the Veteran's 
stomach disorder in service, as might be viewed as indicative of 
inservice aggravation.  There likewise is no evidence as to the 
service incurrence or aggravation of any other stomach or 
gastrointestinal disorder and the evidence submitted does not 
otherwise identify a nexus between any stomach disorder first 
shown postservice and the Veteran's brief period of  military 
service.  While the Veteran is competent to identify the 
occurrence of stomach symptoms in service and thereafter that 
come to him through his senses, his contentions as set forth 
since August 1987 do not vary in any substantive way from those 
advanced during the previous claims.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In all, the evidence received into the record 
since entry of the most recent final denial in August 1987 is not 
new and material and, on that basis, the claim to reopen for 
service connection for a stomach disorder must be denied.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc).




ORDER

New and material evidence not having been received, the 
previously denied claim for service connection for a stomach 
disorder, claimed as a duodenal ulcer, is not reopened and 
service connection remains denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


